Citation Nr: 1811283	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Baptist Health from January 21, 2014 to February 28, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from January 1997 to June 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and April 2014 determinations issued by the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky which denied payment and/or reimbursement for medical expenses incurred at Baptist Health from January 21, 2014 to February 28, 2014.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the electronic file and the paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the VAMC for action as described below. 

Review of the evidence of record reveals that the record is incomplete.  Numerous documents are missing.  In particular, no VA medical treatment records dated after October 2006 have been included in the claims file and thus, no records associated with the appellant's maternity care have been included.  As per VHA Handbook 1330.03 § 7(g) and (1), the health records associated with maternity care are to be obtained and associated with a veteran's VA medical records.  Another notable omission is a copy of the March 17, 2014 denial letter recorded in the May 2014 Statement of the Case (SOC).  The SOC is supposed to contain a list of evidence (documents) reviewed by the AOJ and every listed item must be included in the claims file.  A "timeline of events" is insufficient.

The May 2014 SOC refers to events that occurred on October 16 through October 18 of 2013, but no documentation of those listed events has been included in the evidence of record.  In particular, no Maternity Care Coordination notes have been included in the record.  There is no documentation that the provisions of VHA Handbook 1330.03 § 9(k) and (1) or § 10(f) and (g) were fulfilled.  Furthermore, there is no documentation that physical therapy services are not included in the list of Approved Maternity Services.  See VHA Handbook 1330.03 § 9(e).  Finally, there are no copies of any VA Forms 7078 included in the evidence of record.

On remand, these deficiencies must be remedied. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the VAMC for the following:

1.  Ensure that all notice and assistance requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met. 

2.  Ensure that copies of all pertinent VAMC denial letters are added to the AOJ file.  In particular, a copy of the March 2014 denial letter must be added.

3.  Copies of all of the VA medical records for the appellant referring to her maternity care must be obtained, including those from the Computerized Patient Record System (CPRS) and VistA Imaging, and they must be added to the AOJ file.

4.  Put a copy of the list of Approved Maternity Services in the AOJ file.  See VHA Handbook 1330.03 § 9(e).

5.  Include in the AOJ file all documents, memos, VA Forms and Maternity Care Coordination notes, etc. associated with every item listed in the "Timeline of Events" section of the May 2014 SOC.

6.  Include in the AOJ file documentation of the VAMC's compliance with the provisions of VHA Handbook 1330.03 § 9(k) and (1) and § 10(f) and (g).

7.  After the above development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim on appeal.

8.  If the decision remains adverse to the appellant, provide her and her representative with a Supplemental Statement of the Case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

